Exhibit 10.8

 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

 

Gerrit M. Steenblik
POLSINELLI PC
One East Washington Street, Suite 1200
Phoenix, AZ  85004

 

ROYALTY AGREEMENT

 

(Apache County Land & Ranch)

 

THIS ROYALTY AGREEMENT (“Royalty Agreement”), dated as of
                        , 2014, is made by and between Apache County Land &
Ranch, LLC, a Nevada limited liability company (the “Company”), and The Karlsson
Group, Inc., an Arizona corporation, (“Karlsson”) (sometimes referred to
collectively, as the “Parties,” and individually, as a “Party”) with reference
to the following facts and intentions:

 

RECITALS

 

A.            The Company is a wholly-owned subsidiary of Prospect Global
Resources, Inc., a Delaware corporation (“Prospect”);

 

B.            The Company owns the land and other real property interests that
are described on the attached Exhibit “A;”

 

C.            Effective as of May 30, 2012, Prospect and Karlsson entered into
that certain Membership Interest Purchase Agreement (the “Purchase Agreement”)
whereby Prospect purchased, and Karlsson sold, all of Karlsson’s limited
liability company membership interests (the “Membership Interests”),
representing fifty percent (50%) of the total limited liability company
membership interests, in American West Potash, LLC, a Delaware limited liability
company (“AWP”) and Prospect executed and delivered various documents in order
to evidence and secure the obligation to pay the purchase price and other
obligations;

 

D.            As partial consideration for the sale of the Membership Interests
and concurrently with the execution of the Purchase Agreement, AWP and Karlsson
entered into an Additional Consideration Agreement (the “Original Agreement”)
pursuant to which Prospect agreed to cause the Company to grant to Karlsson
additional consideration for the sale, to be paid as a percentage of the Gross
Sales of Authorized Minerals (as defined respectively below) from AWP’s land and
other real property interests and as a percentage of royalties received by the
AWP from HNZ Potash, LLC, a Delaware limited liability company (“HNZ”);

 

E.            On April 15, 2013, AWP, Karlsson and the Company entered into an
Amendment to the Original Agreement pursuant to which the Company agreed that
the additional

 

1

--------------------------------------------------------------------------------


 

consideration for the sale would also be paid as a percentage of the Gross Sales
of Authorized Minerals (as defined respectively below) from the Apache Lands as
defined below (the “First Amendment”);

 

F.             On or about December 10, 2013 the Parties entered into the Fourth
Extension Agreement (the “Extension Agreement”) with respect to the payment and
performance of their obligations arising out of the Purchase Agreement by
Prospect, the Company and other Affiliates (as defined below);

 

G.            On                           , 2014, AWP, Karlsson and the Company
entered into an Amendment No. 2 (the “Second Amendment”) to the Original
Agreement, as amended by the First Amendment; and

 

H.            Upon the terms and conditions set forth in this Royalty Agreement
the parties intend to hereby to further amend the Original Agreement, the First
Amendment, and the Second Amendment to cause the Additional Consideration
payable for the sale of the Membership Interests with respect to the Apache
Lands to be paid in the form of the Royalty described below, and to cause the
Company’s obligation to pay the Royalty to be recorded or filed in the public
records as a Royalty Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1.             Recitals Incorporated.  The foregoing Recitals are incorporated
herein by reference.

 

2.             Definitions.

 

a.             “Affiliates” shall mean collectively (i) Prospect, AWP and
Prospect Global Resources, Inc., a Nevada corporation; (ii) any other person or
entity that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Company or any
of the foregoing Affiliates; (iii) any joint venture to which the Company or any
of the foregoing Affiliates is a party; and (iv) any successor or assign of the
Company or any of the foregoing Affiliates, but as to clauses (iii) and
(iv) solely to the extent that such joint venture, successor or assign acquires
the interests of the Company or any of the other foregoing Affiliates in the
Authorized Minerals.  The term “control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a person or entity, whether through the ownership of voting securities, by
contract or otherwise.

 

b.             “Authorized Minerals” shall mean all potash and rock salt
naturally occurring within potash deposits which is known to exist or which is
hereafter discovered to exist in and under the Apache Lands (defined below) and
is extracted, mined, processed or produced by underground mining, solution
mining or other mining methods and sold from the lands and real property
interests that are more particularly described as the Apache Lands,

 

2

--------------------------------------------------------------------------------


 

whether now existing or hereafter developed or invented, including but not
limited to any and all such minerals that are mined, extracted, processed or
produced and sold from or as a result of any permit, lease or mineral lease
issued in favor of the Company or any of its Affiliates by the Arizona State
Land Department or by any other landowner.

 

c.             “Apache Lands” means the land and other real property interests
legally described on Exhibit “A” attached hereto, as such Apache Lands may be
modified pursuant to the provisions of Section 3.e below.

 

d.             “Gross Sales” shall mean a sum calculated based on tons of
Authorized Minerals actually sold during a calendar quarter at the actual
average quarterly per ton sales price received by the Company during such
calendar quarter on a weighted basis, whether such sales are made pursuant to
purchase orders, off-take agreements or otherwise.  In the case of sales of
Authorized Minerals sold under non-arms length contracts, “Gross Sales” shall
mean the fair market value of such Authorized Minerals without deduction for any
costs, expenses, liabilities or obligations paid or incurred by the Company
other than transportation from the point of shipment to market at the mine (but
not intra-mine transportation costs).  In the event of a sale made pursuant to a
long-term contract where a deposit is made, such deposit shall be treated as a
Gross Sale.

 

e.             “Potash Sharing Agreement” means that certain Potash Sharing
Agreement dated as of July 27, 2011, among the Company, James Marlin Gale,
Evelyn W. Lucking, David Glen Spurlock, Ransom Theodore Spurlock, Robert H.W.W.
Spurlock, Vincent Pride Spurlock, Nancy Elizabeth Winn (collectively, the “SL
Group”), American General Life Insurance Company, a Texas corporation (“AIG”)
and Pap and Pop Family Ltd., a Texas limited partnership, and 3MKJ LP, a Texas
limited partnership (collectively, the “Hortenstine Group”).

 

3.             Grant of Royalty.

 

a.             In accordance with the terms and conditions of the Original
Agreement as amended by the First Amendment, the Second Amendment, and this
Royalty Agreement the Company has granted, sold and conveyed and  by these
presents does grant, sell and convey unto Karlsson (i) an undivided three
percent (3%) of one hundred percent (100%) of the Gross Sales of all Authorized
Minerals sold by the Company from the Apache Lands plus (ii) an amount equal to
twenty-five percent (25%) of all amounts received by the Company from HNZ
pursuant to the Agreement dated April 23, 2012 by and between HNZ and AWP (the
“HNZ Royalties”), a copy of which is attached to the Original Agreement
(collectively, the “Royalty”).

 

b.             Any Royalty paid pursuant to this Royalty Agreement shall be pari
passu with payment of a royalty of not more than 1% of its Gross Sales of
Authorized Minerals to each of Buffalo Management LLC and Grand Haven Energy,
LLC and its obligations to the SL Group, AIG and the Hortenstine Group under the
Potash Sharing Agreement (collectively, the “Other Royalty Holders”).

 

c.             The Royalty shall be calculated quarterly as of the last day of
March, June, September and December; provided, however, that a Royalty, if any,
paid upon written off receivables shall be credited to the next calendar
quarter.  Royalty payments for each preceding

 

3

--------------------------------------------------------------------------------


 

calendar quarter shall be paid in arrears within forty-five (45) days of the end
of each of June, September, and December and within ninety (90) days of the end
of each March, by the Company to Karlsson.

 

d.             The Royalty shall be paid in U.S. dollars, without demand,
notice, setoff or reduction, by wire transfer in good and immediately available
U.S. funds to such account or accounts as the Karlsson may from time to time
designate in writing.

 

e.             The Company may, in the good faith exercise of its reasonable
discretion, modify and amend its existing leases applicable to the Apache Lands
and release portions of the Apache Lands (the “Released Areas”) from such leases
and/or replace such Released Areas with other real property owned by the
applicable lessors (the “Replacement Areas”) on which the Company will in the
immediate future conduct mining of Authorized Minerals and in connection
therewith shall add any such Replacement Areas to the Apache Lands and remove
any such Released Areas from the Apache Lands.

 

f.             Concurrently with each quarterly payment, the Company shall cause
to be provided to Karlsson (i) a quarterly statement setting forth for that
quarter the finished tons of all Authorized Minerals, the Company’s Gross Sales
and the HNZ Royalties received by the Company; (ii) the payments made to the
Other Royalty Holders; and (iii) the calculation of the Royalty payable to
Karlsson.

 

g.             In addition to the quarterly statements, within ninety (90) days
after the end of each March, the Company shall provide an audited annual report
of all of its operations consisting of a summary of the preceding year’s
activities with respect to the Apache Lands insofar as those activities are
relevant to the calculation of the Royalty.

 

h.             The following events shall be deemed to be “Reportable Events:”
(i) the acquisition of an interest in any land or other real property interests
by the Company or any of its Affiliates; (ii) the release of any Released Areas
and the acquisition of any Replacement Areas; (iii) any modification to any
existing leases, licenses, permits or other agreements pertaining to Authorized
Minerals, whether in the name of the Company or any of its Affiliates; and
(iv) any change of an operator that is engaged in extracting, mining, processing
or producing Authorized Minerals (an “Operator”).  Within thirty (30) days after
each Reportable Event the Company shall provide Karlsson with a reasonable
written description of the event.

 

i.              Any Royalty payment that is not paid when due shall accrue
interest at an annual rate equal to the prime rate as published in the Wall
Street Journal plus 5%, compounded monthly, which shall be payable on demand.

 

j.              Nothing herein shall be deemed to create any ownership interests
of Karlsson in the Authorized Minerals or the Apache Lands or in any other real
property owned, leased, or otherwise subject to a license, permit or other
agreement benefitting the Company.

 

4.             Representations and Warranties.  The Company hereby represents
and warrants to Karlsson that as of the date of this Agreement (a) the Company
is duly formed, validly existing and in good standing and has all requisite
power and authority to enter into and perform its obligations under this Royalty
Agreement; (b) the consummation of the transactions

 

4

--------------------------------------------------------------------------------


 

contemplated by this Royalty Agreement will not violate nor be in conflict with
any provision of the Company’s certificate of formation, limited liability
company agreement, or any agreement or instrument, to which the Company is a
party or is bound, or any judgment, decree, order, writ, injunction, statute,
rule or regulation applicable to the Company; (c) the execution, delivery and
performance of this Royalty Agreement, and the transactions contemplated hereby,
have been duly and validly authorized by all requisite action on the part of the
Company; (d) neither the Company nor any of its Affiliates except AWP owns any
land, leasehold interest, license or permit for the use of lands for the
extracting, mining or processing of Authorized Minerals; (e) the Company is in
compliance in all material respects with all material requirements of applicable
law; and (f) any payment that the Company was required to make, on or before the
date hereof, to the Arizona State Land Department with respect to the Apache
Lands  was made in full to such agency on or before the due date applicable to
such payment.

 

5.             Books and Records/Inspection.  The Company shall, and shall cause
any Operator that enters into an agreement with the Company or any of its
Affiliates, to permit Karlsson and any of its authorized representatives, at
Karlsson’s cost and expense, to inspect the Company’s and such Operator’s
financial accounting records (including without limitation, any records and data
that are maintained electronically), and in conjunction with such inspection to
make copies and take extracts therefrom and to discuss with the Company and such
Operator the calculations of the Royalty and Gross Sales; provided, however that
such inspection shall take place at reasonable times during normal business
hours and not more often than once per calendar quarter.  The Company shall
cause that all of its books and records and those used by any such Operator to
calculate the Royalty and Gross Sales to be kept according to the U.S. generally
accepted accounting principles consistently applied.  In the event that any
Affiliate conducts mining operations on the Apache Lands to extract, mine,
process or produce and sell Authorized Minerals said Affiliate shall also comply
with the terms of this Section 5.

 

6.             Other Important Terms.

 

a.             Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 6.a):

 

If to Karlsson:

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA  90291
Facsimile:  310-933-0262
Email:  sevenciel@ca.rr.com
Attention:  Michael Stone

 

5

--------------------------------------------------------------------------------


 

with a copy, which shall not constitute notice, to:

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA  19004
Facsimile  215-689-1504

Email:  weisberg@weisberg-law.com
Attention:  Mr. Richard Weisberg

 

 

If to the Company or Prospect:

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO  80202
Facsimile:  720-294-0402
Email:  DBarber@prospectGRI.com
Attention:  Mr. Damon Barber

 

 

with a copy, which shall not constitute notice, to:

Eisner, Kahan & Gorry, P.C.
9601 Wilshire Boulevard, Suite 700
Beverly Hills,  CA 90210
Facsimile:  310-855-3201
Email:  meisner@eisnerlaw.com
Attention:  Mr. Michael Eisner

 

b.             Construction; Representation by Counsel.  The Parties acknowledge
and agree that they have been represented and advised by counsel in connection
with the negotiation and preparation of this Royalty Agreement, and this Royalty
Agreement shall be deemed to have been drafted jointly by the Parties,
notwithstanding that one Party or the other may have performed the actual
drafting hereof.  This Royalty Agreement shall be construed and interpreted in
accordance with the plain meaning of its language, and not for or against any
Party, and as a whole, giving effect to all the terms, conditions and provisions
hereof.  Whenever the context may require, any provisions used in this Royalty
Agreement shall include the corresponding masculine, feminine, or neuter forms.

 

c.             Headings.  The headings in this Royalty Agreement are for
reference only and shall not affect the interpretation of this Royalty
Agreement.

 

d.             Severability.  If any provision of this Royalty Agreement is held
invalid or unenforceable, such decision shall not affect the validity or
enforceability of any other provision of this Royalty Agreement, all of which
other provisions shall remain in full force and effect.

 

e.             Merger.  This Royalty Agreement amends the Original Agreement,
First Amendment, and the Second Amendment and except as otherwise provided in
Section 12(b) of the Extension Agreement contains the entire agreement between
the Parties with respect to the transactions contemplated hereby, and supersedes
all prior negotiations, agreements, representations, warranties, commitments,
whether in writing or oral.  Except as otherwise provided in Section 3.e, this
Royalty Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each Party hereto.  In the event of a conflict between the
terms and provisions of the Royalty Agreement and the terms and provisions of
the

 

6

--------------------------------------------------------------------------------


 

Original Agreement, the First Amendment, and the Second Amendment the terms and
provisions of this Royalty Agreement shall govern.

 

f.             Successors and Assigns.  This Royalty Agreement shall run with
the land and be binding upon the successors and assigns of the Company as owners
of any of the land or real property interests described as the Apache Lands or
the Replacement Areas and shall inure to the benefit of Karlsson and its
successors and assigns.

 

g.             Waiver.  No waiver by any Party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
Party so waiving.  No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Royalty
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

h.             Governing Law; Submission to Jurisdiction.  This Royalty
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Arizona without giving effect to any choice or conflict of
law provision or rule (whether of the State of Arizona or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Arizona.  The Parties consent to the sole and
exclusive jurisdiction and venue in the Federal or State courts in Arizona, and
agree that all disputes based on or arising out of this Royalty Agreement shall
only be submitted to and determined by said courts, which shall have sole and
exclusive jurisdiction.

 

i.              Counterparts.  This Royalty Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Royalty
Agreement as of the date first set forth above.

 

 

 

THE COMPANY:

 

 

 

 

APACHE COUNTY LAND & RANCH, LLC,

 

a Nevada limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

State of California

)

 

) SS.

County of Los Angeles

)

 

On                           , 2014 before me,
                                                                                                  personally
appeared
                                                                                  who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

 

KARLSSON:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

 

 

Name:

 

Title

:

 

State of California

)

 

) SS.

County of Los Angeles

)

 

On                                 , 2014 before me,
                                                                                                  personally
appeared
                                                                                  who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

APACHE LANDS

 

--------------------------------------------------------------------------------